Citation Nr: 0523980	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  95-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 
1993, for the grant of service connection for an anxiety 
disorder. 

2.  Entitlement to an effective date earlier than January 4, 
1994, for the grant of service connection for hypertension as 
part of the service-connected auriculoventricular block with 
enlarged heart with hypertensive heart disease.

3.  Entitlement to a rating in excess of 50 percent for an 
anxiety disorder for the period from March 31, 1993, to June 
25, 1999.

4.  Entitlement to a rating in excess of 30 percent for 
auriculoventricular block with enlarged heart, hypertension, 
and hypertensive heart disease, to include the issue of 
entitlement to a separate rating for hypertension.


WITNESSES AT HEARINGS ON APPEAL

Veteran, his son, and his friend 

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran served on active duty from May 1972 to July 1973.

In November 1996, the Board of Veterans' Appeals (Board), in 
pertinent part, denied an increased rating for anxiety 
disorder and remanded a claim concerning an increased rating 
for a cardiovascular disorder for further development.

The veteran subsequently appealed and in December 1997, the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacated the denial of increased rating for anxiety disorder 
and remanded for readjudication.  The Board then remanded 
this claim in December 1999.  By a February 2003 rating 
decision, the RO increased the rating for anxiety disorder to 
100 percent, effective from June 26, 1999.  However, since 
the matter of the evaluation assigned to the anxiety disorder 
was based upon the initial grant of service connection for 
that disorder, the entire rating period must be considered, 
including the possibility of staged ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Consequently, the issue of 
entitlement to a rating greater than 50 percent for anxiety 
disorder for the period from March 31, 1993, to June 25, 
1999, remains in appellate status. 

During the pendency of the foregoing appeal, claims for an 
effective date earlier than March 31, 1993, for the grant of 
service connection for an anxiety disorder and an effective 
date earlier than January 4, 1994, for the grant of service 
connection for hypertension, were denied by a November 1998 
rating decision and have been merged into the current appeal.  
These claims (along with the claim for an increased rating 
for auriculoventricular block with enlarged heart, 
hypertension, and hypertensive heart disease) were most 
recently remanded in July 2003.  The case has since returned 
and no issues have been added on appeal, so it is ready for 
adjudication.  

FINDINGS OF FACT

1.  By a May 1974 rating decision, the RO denied service 
connection for mental anguish and the veteran did not appeal; 
on March 31, 1993, he filed a formal claim for total rating 
based on individual unemployability (TDIU), on which he 
referenced symptoms of depression; the veteran again 
indicated that he was seeking service connection in a 
statement filed on May 28, 1993; by a September 1994 rating 
decision, the RO granted service connection for an anxiety 
disorder as secondary to pulmonary sarcoidosis, and assigned 
an initial 10 percent rating effective from May 28, 1993; by 
a January 1996 rating decision, the RO increased the rating 
for anxiety to 50 percent, but made this increase effective 
back to March 31, 1993.

2.  By an April 1980 rating decision, the RO denied service 
connection for hypertension, and the veteran did not appeal; 
in a statement filed on January 4, 1994, the veteran 
effectively indicated that he was seeking to reopen his claim 
for service connection for hypertension.  

3.  For the period from March 31, 1993, to June 25, 1999, the 
veteran's anxiety was essentially stable with medication and 
he maintained relationships with a friend and his daughter 
(each of whom he lived with for extended periods); he 
regularly appeared alert and oriented with intact memory and 
concentration; he consistently was assigned Global Assessment 
of Functioning (GAF) scores of at least 55; he typically did 
not manifest (in clinical settings) illogical or obscure 
speech, near-continuous panic, spatial disorientation, or 
neglect of personal appearance. 

4.  The veteran's auriculoventricular block with enlarged 
heart and hypertensive heart disease is manifested by 
subjective reports of occasional blackouts; his diastolic 
blood pressure has consistently been noted to be 100 or 
below; his heart has routinely been found to not be enlarged 
and the apex beat has not clinically been shown to be beyond 
the midclavicular line; a December 2002 stress test showed a 
workload of 7 metabolic equivalents (METs) without any 
dyspnea, fatigue, angina, dizziness, or syncope. 

5.  During the period beginning January 12, 1998, the veteran 
has been required to take medication to control his 
hypertension and has had multiple readings of diastolic blood 
pressure of at least 100.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 
1993, for the grant of service connection for anxiety 
disorder, have not been met.  38 U.S.C.A. §§ 5105, 5107, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.114, 3.153, 3.155, 
3.157, 3.400 (2004).   

2.  The criteria for an effective date earlier than January 
4, 1994, for the grant of service connection for 
hypertension, have not been met.  38 U.S.C.A. §§ 5107, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2004).   

3.  The criteria for a rating in excess of 50 percent for 
anxiety disorder, for the period from March 31, 1993, to June 
25, 1999, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 38 
C.F.R. §§ 3.321, 4.130, Diagnostic Code 9400 (2004).

4.  The criteria for a rating in excess of 30 percent for 
auriculoventricular block with enlarged heart, and 
hypertensive heart disease are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.104, 
Note (2), Diagnostic Codes 7007, 7101 (as in effect prior to 
and from January 12, 1998). 

5.  The criteria for a separate rating of 10 percent, and no 
greater, for hypertension are met, effective from January 12, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.14, 4.104, Diagnostic Code 7101 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The veteran has been provided VCAA content-complying notice 
and VA process, via an August 2003 letter.  This letter, 
which was the express VCAA notice, supplemented other letters 
throughout the claims process that told the veteran what 
information and evidence was needed to substantiate his 
claims.  Even before enactment of the VCAA, the veteran was 
sent letters in January 2000 and October 2000 that asked him 
for information such as medical providers who had treated him 
for his anxiety disorder.  The August 2003 letter then 
advised the veteran what information and evidence was needed 
to substantiate his claims for increased rating and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims for increased rating.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him about what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
An April 2005 supplemental statement of the case further 
notified him of the information and evidence needed to 
substantiate the claims and included VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).

Although the notice letters provided to the veteran did not 
specifically contain the "fourth element" (i.e., telling 
him to provide any relevant evidence in his possession), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to his claims.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.

The Board acknowledges that the veteran has not received a 
VCAA notice letter which specifically discusses his claims 
for earlier effective date.  However, the appeal on these 
claims has been pending since 1997, and the veteran has 
received rating decision, a statement of the case, and 
numerous supplemental statements of the case discussing the 
laws and regulations pertaining to effective dates, as well 
as the evidence required to be awarded an earlier effective 
date.  Moreover, the numerous written statements the veteran 
has filed reflects a thorough understanding of the nature of 
these claims and what is needed to establish an earlier 
effective date.  To remand this case yet again simply for 
another letter to be issued would serve only to further delay 
adjudication of the veteran's claims. 

The Board also finds that any defect concerning the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran in August 2003 was not given 
prior to the first AOJ adjudication of the claims for 
increased rating and earlier effective dates, it was provided 
before the readjudication of the claims in the April 2005 
supplemental statement of the case.  Moreover, the Court 
acknowledged in Pelegrini that where, as here, the Section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. § 
7104(a), all questions in a matter which under 38 U.S.C. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since a RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.

With respect to the VA's duty to assist, the RO has obtained 
the evidence identified by the veteran. The file contains 
numerous VA and private treatment records, including records 
received from the Social Security Administration (SSA).  The 
veteran has not referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The Board is not aware of a basis for speculating that any 
other relevant VA or private treatment records exist that 
have not been obtained.

The veteran testified at local hearings in March 1995 and 
April 1998.  The transcript of these hearings have been 
obtained and reviewed.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. 38 C.F.R. § 
3.159(c)(4)(i).  Examinations are obviously required with 
respect to the veteran's claims for increased ratings, and 
they were provided in November 1992, January 1994, October 
1994, November 1995, January 1997, October 1998, December 
2002, January 2003, and October 2004.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.

The Board has thoroughly reviewed all the evidence in the 
veteran's six-volume claims folder, which includes:  his 
service medical and personnel records; his contentions, 
including testimony provided at local hearings; VA records 
for treatment and hospitalization; VA examination reports; 
and private treatment records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on these claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

II.  Claims for earlier effective dates

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of  receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A.  Anxiety disorder

On a VA Form 21-526e filed in August 1973, the veteran sought 
service connection for "anguish" and a lung condition.  

By a May 1974 rating decision, the RO denied service 
connection for mental anguish and granted service connection 
for pulmonary sarcoidosis.  The veteran did not appeal this 
decision and, pursuant to 38 U.S.C.A. § 7105(c), it became 
final.  The claims file does not include a copy of the notice 
letter for this rating decision.  However, a VA form 20-822 
("Control Document and Award Letter") dated June 14, 1974, 
indicates that such a notice letter was sent.  Moreover, a 
presumption of regularity attends the administrative 
functions of the Government and it is ordinarily presumed 
that an RO advised the veteran of its determinations, unless 
rebutted by clear and convincing evidence to the contrary 
(and no such evidence has been submitted in this case).  See 
Woods v. Gober, 14 Vet. App. 214, 216-17 (2000); Mindenhall 
v. Brown, 7 Vet. App. 271 (1994).

In November 1974, the veteran sought VA outpatient treatment 
for depression, insomnia, lack of energy and poor job 
motivation.  He was assessed as having adult situational 
reaction with depression, and he continued to seek treatment 
in December 1974.

On March 31, 1993, he filed a formal claim for TDIU, in which 
he referenced symptoms of depression.

On a statement filed on May 28, 1993, he wrote that he had a 
nervous condition as secondary to his service-connected 
sarcoidosis. 

By a September 1994 rating decision, the RO granted service 
connection for an anxiety disorder as secondary to pulmonary 
sarcoidosis, and assigned an initial 10 percent rating 
effective from May 28, 1993.  By a February 1995 rating 
decision, the RO increased this rating to 30 percent.

By a January 1996 rating decision, the RO increased the 
rating for anxiety to 50 percent, but made this increase 
effective back to March 31, 1993 (concluding that the TDIU 
claim of that date also constituted an informal claim for 
increased rating for the psychiatric disability).

In a January 1997 statement, the veteran wrote that he was 
entitled to service connection for anxiety effective as early 
as the mid-1970s, when he had first sought VA treatment for 
psychiatric symptoms.  

By a November 1998 rating decision, the RO denied an earlier 
effective date of the grant of service connection for an 
anxiety disorder, and the veteran perfected an appeal on this 
issue.

When service connection for anxiety was finally granted by 
the September 1994 rating decision, it was essentially based 
on a reopened claim (i.e., the informal claim the veteran 
made in writing on May 28, 1993).  Technically speaking, 
then, the earliest date that could be assigned for the award 
of service connection for the veteran's anxiety disorder was 
the date of receipt of this informal claim (May 28, 1993).  
38 C.F.R. §§ 3.155, 3.400(b)(2)(i).  Yet, on its own 
volition, the RO (in its January 1996 rating decision) 
considered the TDIU claim of March 31, 1993, as, in essence, 
a claim for increased rating and because his psychiatric 
symptoms were now service connected, the RO made this the 
effective date of service connection.  This determination 
must stand.  See Norris v. West, 12 Vet. App. 413 (1999).

However, there is certainly no basis for awarding an 
effective date for service connection for anxiety prior to 
March 31, 1993.  As to the veteran's assertion that the 
records of treatment for psychiatric symptoms in the mid-
1970s constituted his claim for service connection, the Board 
notes that the date of outpatient examination will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157 (emphasis added).  

Here, the veteran was obviously not service connected for his 
psychiatric disability at the time of treatment in the mid-
1970s, nor did he file a claim for service connection for a 
psychiatric disability within a year of this treatment.  
Moreover, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).  
Therefore, an earlier effective date cannot be granted on 
that basis.  

In written statements filed in October 2000 and December 
2001, the veteran essentially argued that because he had 
apparently been awarded SSA benefits effective from October 
1992, the effective date of his anxiety disorder should be 
the same.  However, only claims for death benefits filed with 
SSA will be considered to have been received by VA as of the 
same date.  38 U.S.C.A. § 5105; 38 C.F.R. § 3.153.  Here, the 
issue involves not death benefits but disability compensation 
and thus that legal authority has no application to this 
case. 


As the preponderance of the evidence is against the claim for 
an earlier effective date for the grant of service connection 
for anxiety disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

By a May 1974 rating decision, the RO granted service 
connection for first degree auriculoventricular block and 
assigned a 10 percent rating, effective from July 24, 1973, 
under Diagnostic Code 7015.  The rating for this disability 
has varied over the ensuing years.  By an April 1980 rating 
decision, the RO increased the rating to 60 percent, 
effective from January 31, 1980.  By the same rating 
decision, the RO also denied service connection for 
hypertension, and the veteran did not appeal.  38 U.S.C.A. § 
7105.

The rating for the veteran's cardiac condition has varied 
over the years.  By a March 1993 rating decision, the RO 
denied a rating in excess of 30 percent for 
auriculoventricular block with enlarged heart.

In a statement filed on January 4, 1994, the veteran 
effectively indicated that he was seeking to reopen his claim 
for service connection for hypertension.  

By a February 1995 rating decision, the RO granted service 
connection for hypertension and hypertensive heart disease 
and included these conditions as part of the already service-
connected disability of auriculoventricular block with 
enlarged heart.  The 30 percent rating for this disability 
was continued, however, and no specific date was given as to 
the grant of service connection for hypertension.  The Board 
presumes the effective date of the grant of service 
connection for hypertension was January 4, 1994, when the 
veteran filed his written statement.

By a November 1998 rating decision, the RO denied an earlier 
effective date for hypertension, and the veteran perfected an 
appeal in this regard.  

When service connection for hypertension was finally granted 
by the February 1995 rating decision, it was essentially 
based on a reopened claim (i.e., the written statement 
submitted on January 4, 1994).  Technically speaking, then, 
the earliest date that could be assigned for the award of 
service connection for the veteran's anxiety disorder was the 
date of receipt of this informal claim (January 4, 1994).  38 
C.F.R. §§ 3.155, 3.400(b)(2)(i).  

As the preponderance of the evidence is against the claim for 
an earlier effective date for the grant of service connection 
for hypertension, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, this 
conclusion is somewhat ameliorated because (as detailed 
below) the Board also finds that the veteran is entitled to a 
separate 10 percent rating for hypertension, effective from 
the date that the rating criteria pertaining to 
cardiovascular disorders was changed (January 12, 1998).   

III.  Claims for increased ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  



A.  Rating in excess of 50 percent for anxiety disorder 
for the period from March 31, 1993, to June 25, 1999

The veteran's anxiety disorder was initially evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996).  Under this rating criteria, a 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  

Effective November 7, 1996, the rating criteria for mental 
disorders were revised and are now found in 38 C.F.R. § 
4.130, including Diagnostic Code 9400 for a generalized 
anxiety disorder.  Under the new criteria, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

As the veteran's claim for an increased rating was pending 
when the regulations pertaining to psychiatric disabilities 
were revised, he is entitled to the version most favorable to 
him, although the new criteria may be applied only to the 
time after their effective date.  VAOPGCPREC 3-2000; Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  

Considering all the evidence and the old rating criteria, the 
Board finds that no more than a considerable degree of social 
and industrial impairment from service-connected psychiatric 
symptoms was shown between March 31, 1993, and June 25, 1999.  
The medical evidence from this period reflects that the 
veteran's anxiety reaction was essentially stable with 
medication, and he sometimes went many months without seeking 
outpatient psychiatric treatment.  For example, he underwent 
private psychiatric testing in June 1995 and next sought 
outpatient treatment in November 1996, over a year later.  
Following that June 1995 testing, the psychologist felt that 
the veteran's symptoms had to be interpreted cautiously 
because he endorsed every possible psychological symptom 
presented to him.  His profile apparently indicated a high 
level of distress and a proclivity to emphasize and dramatize 
his problems.  

Although the veteran was separated from his wife, he 
apparently maintained relationships with a friend and his 
daughter during this period (each of whom he lived with for 
extended periods).  Although his friend testified at a 
September 1998 local hearing that the veteran was isolative 
and always seemed kind of "hyped up," the veteran's son was 
also present and testified on behalf of his father (thereby 
suggesting yet another maintained relationship).  The Board 
acknowledges that the veteran apparently did not work during 
this period and was once (in December 1994) assigned a GAF 
score of 40, suggesting an inability to work.  



However, he was predominantly assigned GAF scores of at least 
55 during this same period (as noted in the reports of 
several outpatient visits between August 1993 and October 
1994, and in an October 1998 VA examination report).  GAF 
scores between 51 and 60 reflect "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school function (e.g., few friends, conflicts with peers or 
co-workers)."  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition.  Thus the record does not 
indicate he had psychiatric symptoms of a magnitude that 
would cause more than considerable industrial impairment if 
he had attempted to work full time.  

The evidence for this period also indicates that a 70 percent 
rating under the new criteria is not warranted.  While the 
veteran occasionally evidenced suicidal ideation (such as 
during an August 1993 outpatient visit, a November 1994 
hospitalization, a November 1995 VA examination, and a 
November 1996 outpatient visit), he often denied suicidal 
ideations or intent (such as at VA outpatient visits in May 
1993, August 1993, and February 1999, and at an October 1998 
VA examination).   He regularly was described as appearing 
alert and oriented in clinical settings.  Although he 
occasionally seemed preoccupied with his service-connected 
sarcoidosis, his thought process was typically described as 
coherent, logical, and tight, with no loosening of 
associations or confusion (such as noted during the VA 
examinations in November 1995 and October 1998).  As noted 
above, he maintained relationships with a friend and his 
daughter, and the fact that he lived with each for extended 
periods suggests an ability to adapt to stressful 
circumstances.  He certainly did not typically manifest (in 
clinical settings) illogical or obscure speech, near-
continuous panic, spatial disorientation, or neglect of 
personal appearance.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1).  These provisions state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
The governing norm in these exceptional cases is: A finding 
that the case present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Although the veteran underwent psychiatric hospitalizations 
in June 1993, November 1994, and June 1998, two of these 
hospitalizations were specifically due to substance abuse.  
In any case, the evidence does not reflect that the veteran 
was frequently hospitalized specifically for his service-
connected anxiety disorder between March 31, 1993, and June 
25, 1999.  

Regarding employment, the veteran has suggested that he was 
unable to work during this period due to his psychiatric 
symptoms.  Yet in a March 1994 addendum to a January 1994 VA 
mental disorders examination report, a VA physician noted 
that the veteran's anxiety disorder did not cause significant 
functional impairment.  As detailed above, he regularly was 
assigned GAF scores (of at least 55) which did not indicate 
an inability to work per se.  Moreover, the existing 
schedular ratings are already based upon the average 
impairment of earning capacity, and are intended to be 
considered from the point of view of the veteran working or 
seeking work. 

In summary, the preponderance of the evidence is against a 
rating higher than 50 percent for anxiety disorder for the 
period from March 31, 1993, to June 25, 1999, under either 
old or new rating criteria.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b).

B.   Rating in excess of 30 percent for auriculoventricular 
block  
with enlarged heart, hypertension, and hypertensive heart 
disease

This appeal has been pending since September 1992.  By 
regulatory amendment effective on January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as defined in 38 C.F.R. §§ 
4.104. See 62 Fed. Reg. 65219 (1997).  During the course of 
this appeal the RO has considered both the former and the 
revised applicable criteria; hence, there is no due process 
bar to the Board doing likewise and applying the more 
favorable result.

Prior to January 12, 1998, auriculoventricular block was 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7015 
(1997).  Under this criteria, a 30 percent rating is assigned 
for complete auriculoventricular block without syncope or 
where a pacemaker has been inserted; a 60 percent rating 
requires complete auriculoventricular block with Stokes-Adams 
attacks several times a year despite use of medication or 
management of the heart block by pacemaker.  38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (1997).

Prior to January 12, 1998, hypertensive heart disease was 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997).  Under this criteria, a 30 percent rating is assigned 
where there is definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  A 60 percent rating is assigned for marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, and more than light manual 
labor is precluded.  38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997).

Effective January 12, 1998, auriculoventricular block is 
properly rated by analogy as atrioventricular block under 38 
C.F.R. § 4.104, Diagnostic Code 7015.  See 38 C.F.R. § 4.20.  
Under the revised criteria, a 30 percent rating is assigned 
where a workload of greater than 5 METs, but not greater than 
7 METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating requires that there be more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs, but not greater than 5 
METs, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. 

Effective January 12, 1998, hypertensive heart disease is 
rated as 30 percent disabling when testing discloses a 
workload of greater than 5 METs but not greater than 7 METs, 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2004).

(One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2) (2004)).

The Board has also considered the application of Diagnostic 
Code 7101 for hypertensive vascular disease.  Under both the 
old and revised rating criteria, a 60 percent rating is 
warranted where the diastolic pressure is predominantly 130 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004).  

Two x-rays (taken in April 1993 and January 1994) indicated 
that the veteran's heart size was in the upper limits of 
normal, and an August 2000 x-ray revealed mild cardiomegaly.  
However, other examination reports (dated in November 1992, 
October 1994, January 1997, and October 2004) specifically 
found that the heart was not enlarged.  Moreover, clinical 
records dated in October 1994 and January 1997 specifically 
noted that the apex beat was not beyond the midclavicular 
line.  In fact, the October 2004 examination report notes 
that although the veteran has AV block, it is asymptomatic 
and of no clinical significance.

The claims file includes numerous blood pressure readings 
taken between 1992 and 2004.  With the exception of two blood 
pressure readings (172/126 and 176/124) taken in January 
1994, three blood pressure readings (170/130, 180/130, and 
176/130) taken in November 1995, and one blood pressure 
reading (183/122) taken in February 2000, none of the 
veteran's diastolic blood pressure readings were over 118.  
In fact, the vast majority of the numerous diastolic blood 
pressure readings taken were 100 or below.  The record 
certainly does not reflect sustained diastolic readings of 
120 or more.  In short, the evidence reflects that the 
veteran's blood pressure is well controlled and clearly does 
not meet the criteria for a 60 percent rating under the old 
version of Diagnostic Code 7007, or under either version of 
Diagnostic Code 7101.

The veteran has intermittently complained of having blackouts 
(such as in a September 1992 written statement, at a November 
1992 VA examination, at his March 1995 hearing, at a January 
1997 VA examination, and during a November 2004 emergency 
room visit).  However, at a January 1994 VA examination, he 
said he had not recently had symptoms referable to his heart 
(including syncope).  At an April 1994 VA outpatient visit, 
he reported only one episode of blackout since his last 
visit.  At the January 1997 examination, the VA physician 
commented that he did not find symptoms of heart disease at 
present, other than the veteran's description of a sometimes 
irregular heartbeat.  Finally, the examination during the 
November 2004 emergency room visit revealed no angina or 
dysrhythmia, and the heart had regular rate and rhythm 
without murmur, rub, or gallop.  At a December 2002 VA stress 
test, he exercised to a work level of 7 METS.  Although the 
test was halted due to leg discomfort, functional capacity 
was only mildly decreased (10 percent to 20 percent), and 
there was no mention of any dyspnea, fatigue, angina, 
dizziness, or syncope.  

None of the medical records for the period prior to January 
12, 1998, reflect that the veteran's auriculoventricular 
block involved Stokes-Adams attacks or use of a pacemaker.  
In short, the evidence clearly reflects that a 60 percent 
rating under the old Diagnostic Code 7015 or the revised 
Diagnostic Codes 7007 or 7015 is also not warranted (the 
revised Diagnostic Codes are so similar that separate ratings 
would clearly constitute "pyramiding" under 38 C.F.R. 
§ 4.14).  

The veteran has argued (such as in a January 1997 written 
statement) that his hypertension should be rated separately.  
The prior version of Diagnostic Code 7007 (relating to 
hypertensive heart disease) explicitly compensates sustained 
elevated diastolic readings.  To compensate the veteran under 
the old Diagnostic Code 7007 for these elevated readings 
separately from the compensation available for hypertension 
under the old Diagnostic Code 7101 would constitute 
pyramiding and is prohibited.  38 C.F.R. § 4.14.  

However, neither the revised criteria relating to 
hypertensive heart disease (Diagnostic Code 7007) or to 
atrioventricular block (Diagnostic Code 7015) specifically 
reference elevated blood pressure readings.  Thus, a separate 
evaluation for hypertension, under the revised rating 
criteria, would not be prohibited under 38 C.F.R. § 4.14. 

Beginning January 12, 1998, the veteran's blood pressure 
readings have been: 135/92 (July 1999), 183/122 (February 
2000), 127/87 (July 2000), 157/91 (November 2000), 144/95, 
143/93, 196/100 (December 2002, the last one following a 
stress test), 137/92 (February 2003), 130/80 (October 2004), 
and 164/118 (November 2004).  During the veteran's December 
2002 stress testing, the examiner noted that the veteran had 
had, in the prior few days, blood pressure levels typically 
in the range of 170/100.  

Throughout this period, the veteran has been required to take 
medication to control his hypertension.  Because of this, and 
in light of the several specific readings of diastolic blood 
pressure of at least 100 (as well as the December 2002 
notation indicating multiple diastolic readings in the range 
of 100), the Board finds that a separate 10 percent rating 
under the revised Diagnostic Code 7101 is warranted, 
effective January 12, 1998.  The evidence for this period 
does not, however, reflect diastolic pressure readings 
predominantly of 110 or more, nor systolic pressure readings 
predominantly of 200 or more, so a 30 percent rating under 
this criteria is not warranted.   

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, there has been no allegation or 
evidence that the veteran has been hospitalized for his 
cardiac condition, or that this condition (as opposed to his 
many other service connected disabilities) has markedly 
interfered with employment.  Moreover (as noted above), the 
existing schedular ratings are already based upon the average 
impairment of earning capacity, and are intended to be 
considered from the point of view of the veteran working or 
seeking work. 

In summary, the preponderance of the evidence is against a 
rating higher than 30 percent for auriculoventricular block 
with enlarged heart and hypertensive heart disease.  A 
separate rating of 10 percent (and no greater) for service 
connected hypertension is warranted for the period beginning 
January 12, 1998.  38 U.S.C.A. § 5107(b).

ORDER

An effective date earlier than March 31, 1993, for the grant 
of service connection for an anxiety disorder, is denied.

An effective date earlier than January 4, 1994, for the grant 
of service connection for hypertension as part of the 
service-connected auriculoventricular block with enlarged 
heart and hypertensive heart disease, is denied.

A rating in excess of 50 percent for anxiety disorder, for 
the period from March 31, 1993, to June 25, 1999, is denied.

A rating in excess of 30 percent for auriculoventricular 
block with enlarged heart and hypertensive heart disease is 
denied.

A separate rating of 10 percent, and no greater, for 
hypertension is granted, effective from January 12, 1998. 



	                        
____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


